DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 7/8/2022 is acknowledged.
Applicant amended claims 1, 5, and 17; and added claim 21.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/12/2022 has been entered.

	
Allowable Subject Matter
Claims 1-21 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Saitoh et al. (US 2009/0242990), discloses a silicon nanowire 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”) above a substrate 10 (Fig. 15, paragraph 0037); wherein the silicon nanowire (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sideface of the silicon nanowire 40 facing upward, the sideface of the silicon nanowire becomes top surface of the silicon nanowire having a <110> plane) has a top surface but fails to disclose the silicon nanowire has a top surface above the substrate, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure. Additionally, the prior art does not teach or suggest an integrated circuit structure, comprising: the silicon nanowire has a top surface above the substrate, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure in combination with other elements of claim 1.
In addition, claim 5 would be allowable because a closest prior art, Saitoh et al. (US 2009/0242990), discloses a vertical arrangement of silicon nanowires 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”); wherein each nanowire of the vertical arrangement of silicon nanowires (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sidefaces of the silicon nanowires 40 facing upward, the sidefaces of the silicon nanowires become top surface of the silicon nanowire having a <110> plane) has a top surface but fails to disclose a vertical arrangement of silicon nanowires above a fin; each nanowire of the vertical arrangement of silicon nanowires has a top surface above the fin, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure. Additionally, the prior art does not teach or suggest an integrated circuit structure, comprising: each nanowire of the vertical arrangement of silicon nanowires has a top surface above the fin, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure in combination with other elements of claim 5.
Furthermore, claim 17 would be allowable because a closest prior art, Saitoh et al. (US 2009/0242990), discloses a silicon nanowire 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”) above a substrate 10 (Fig. 15, paragraph 0037); wherein the silicon nanowire (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sideface of the silicon nanowire 40 facing upward, the sideface of the silicon nanowire becomes top surface of the silicon nanowire having a <110> plane) has a top surface but fails to disclose the silicon nanoribbon has a top surface above the substrate, App. No. 16/143,9515 Examiner: Koo, Lamont B.Docket No. AB1912-USArt Unit: 2813the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure. Additionally, the prior art does not teach or suggest an integrated circuit structure, comprising: the silicon nanoribbon has a top surface above the substrate,App. No. 16/143,9515 Examiner: Koo, Lamont B. Docket No. AB1912-USArt Unit: 2813the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure in combination with other elements of claim 17.
Lastly, claim 21 would be allowable because a closest prior art, Saitoh et al. (US 2009/0242990), discloses a vertical arrangement of silicon nanowires 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”); wherein each nanowire of the vertical arrangement of silicon nanowires (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sidefaces of the silicon nanowires 40 facing upward, the sidefaces of the silicon nanowires become top surface of the silicon nanowire having a <110> plane) has a top surface but fails to disclose a vertical arrangement of silicon nanowires above a fin; each nanowire of the vertical arrangement of silicon nanowires has a top surface above the fin, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure; a first conductive contact structure coupled to the first N-type epitaxial source or drain structure; and a second conductive contact structure coupled to the second N-type epitaxial source or drain structure, the second conductive contact structure deeper along the fin than the first conductive contact structure. Additionally, the prior art does not teach or suggest an integrated circuit structure, comprising: each nanowire of the vertical arrangement of silicon nanowires has a top surface above the fin, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure; a first conductive contact structure coupled to the first N-type epitaxial source or drain structure; and a second conductive contact structure coupled to the second N-type epitaxial source or drain structure, the second conductive contact structure deeper along the fin than the first conductive contact structure in combination with other elements of claim 21.

A closest prior art, Saitoh et al. (US 2009/0242990), discloses an integrated circuit structure, comprising: a silicon nanowire 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”) above a substrate 10 (Fig. 15, paragraph 0037); an N-type gate stack (20, 22, and 24 in Fig. 15, paragraph 0048, wherein “a poly-silicon film (semiconductor film) 24 that contains therein a chosen impurity, such as phosphorus (P)”) around the silicon nanowire 40 (Fig. 15), the N-type gate stack (20, 22, and 24 in Fig. 15) comprising a compressively stressing gate electrode 24 (Fig. 15, wherein “compressive Strain”); a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064; and see paragraph 0069, wherein “p-channel nano-wire transistor”) at a first end (bottom end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 6); and 39a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064) at a second end (top end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 15), wherein the silicon nanowire (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sideface of the silicon nanowire 40 facing upward, the sideface of the silicon nanowire becomes top surface of the silicon nanowire having a <110> plane) has a top surface but fails to teach the silicon nanowire has a top surface above the substrate, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-4 depend on claim 1.
In addition, a closest prior art, Saitoh et al. (US 2009/0242990), discloses an integrated circuit structure, comprising: a vertical arrangement of silicon nanowires 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”); an N-type gate stack (20, 22, and 24 in Fig. 15, paragraph 0048, wherein “a poly-silicon film (semiconductor film) 24 that contains therein a chosen impurity, such as phosphorus (P)”) around the vertical arrangement of silicon nanowires 40 (Fig. 15), the N-type gate stack (20, 22, and 24 in Fig. 15) comprising a compressively stressing gate electrode 24 (Fig. 15, paragraph 0038); a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064; and see paragraph 0069, wherein “p-channel nano-wire transistor”) at a first end (bottom end of 40 in Fig. 6) of the vertical arrangement of silicon nanowires 40 (Fig. 6); and a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064) at a second end (top end of 40 in Fig. 6) of the vertical arrangement of silicon nanowires 40 (Fig. 6), wherein each nanowire of the vertical arrangement of silicon nanowires (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sidefaces of the silicon nanowires 40 facing upward, the sidefaces of the silicon nanowires become top surface of the silicon nanowire having a <110> plane) has a top surface above the fin, the top surface (see Fig. 6, wherein sideface of 40 is between bottom 32 and top 32) having a <110> plane between the first N-type epitaxial source or drain structure (bottom 32 in Fig. 6) and the second N-type epitaxial source or drain structure (top 32 in Fig. 6) but fails to teach a vertical arrangement of silicon nanowires above a fin; each nanowire of the vertical arrangement of silicon nanowires has a top surface above the fin, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure as the context of claim 5. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 6-16 depend on claim 5.
Furthermore, a closest prior art, Saitoh et al. (US 2009/0242990), discloses an integrated circuit structure, comprising: a silicon nanowire 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”) above a substrate 10 (Fig. 15, paragraph 0037); an N-type gate stack (20, 22, and 24 in Fig. 15, paragraph 0048, wherein “a poly-silicon film (semiconductor film) 24 that contains therein a chosen impurity, such as phosphorus (P)”) around the silicon nanowire 40 (Fig. 15), the N-type gate stack (20, 22, and 24 in Fig. 15) comprising a compressively stressing gate electrode 24 (Fig. 15, paragraph 0038, wherein “compressive stress”); a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064; and see paragraph 0069, wherein “p-channel nano-wire transistor”) at a first end (bottom end of 40 in Fig. 6) of the silicon nanowire 40 (Fig. 6); and a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064) at a second end (top end of 40 in Fig. 6) of the silicon nanoribbon 40 (Fig. 15), wherein the silicon nanowire (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sideface of the silicon nanowire 40 facing upward, the sideface of the silicon nanowire becomes top surface of the silicon nanowire having a <110> plane) has a top surface but fails to teach the silicon nanoribbon has a top surface above the substrate, App. No. 16/143,9515 Examiner: Koo, Lamont B.Docket No. AB1912-USArt Unit: 2813the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure as the context of claim 17. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 18-20 depend on claim 17.
Lastly, a closest prior art, Saitoh et al. (US 2009/0242990), discloses an integrated circuit structure, comprising: a vertical arrangement of silicon nanowires 40 (Fig. 15, paragraph 0070; see paragraph 0069, wherein “This embodiment is similar to the first embodiment except that the structure of FinFET is used as the nanowire transistor structure; so, a description will be eliminated as to duplicative contents thereof.”); an N-type gate stack (20, 22, and 24 in Fig. 15, paragraph 0048, wherein “a poly-silicon film (semiconductor film) 24 that contains therein a chosen impurity, such as phosphorus (P)”)  around the vertical arrangement of silicon nanowires 40 (Fig. 15), the N-type gate stack (20, 22, and 24 in Fig. 15) comprising a compressively stressing gate electrode 24 (Fig. 15, paragraph 0038); a first N-type epitaxial source or drain structure (bottom 32 in Fig. 6, paragraph 0064; and see paragraph 0069, wherein “p-channel nano-wire transistor”)  at a first end (bottom end of 40 in Fig. 6)  of the vertical arrangement of silicon nanowires 40 (Fig. 6); a second N-type epitaxial source or drain structure (top 32 in Fig. 6, paragraph 0064)  at a second end (top end of 40 in Fig. 6) of the vertical arrangement of silicon nanowires 40 (Fig. 6), wherein each nanowire of the verticalApp. No. 16/143,9516 Examiner: Koo, Lamont B. Docket No. AB1912-USArt Unit: 2813arrangement of silicon nanowires (see paragraph 0040, wherein “the sideface of a rectangular solid-like semiconductor layer has a (110) plane”. When rotating the sidefaces of the silicon nanowires 40 facing upward, the sidefaces of the silicon nanowires become top surface of the silicon nanowire having a <110> plane) has a top surface having a <110> plane between the first N-type epitaxial source or drain structure (bottom 32 in Fig. 6) and the second N-type epitaxial source or drain structure (top 32 in Fig. 6) but fails to teach a vertical arrangement of silicon nanowires above a fin; each nanowire of the vertical arrangement of silicon nanowires has a top surface above the fin, the top surface having a <110> plane between the first N-type epitaxial source or drain structure and the second N-type epitaxial source or drain structure; a first conductive contact structure coupled to the first N-type epitaxial source or drain structure; and a second conductive contact structure coupled to the second N-type epitaxial source or drain structure, the second conductive contact structure deeper along the fin than the first conductive contact structure as the context of claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	





/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813